Crown hart, J.
(dissenting). I am not unaware that this court has said that questions of contributory negligence of a child as young as this child are for the jury. But in every such case a jury had passed upon the question and found the child free from negligence. I have been unable to find a case in this state where a child of seven or under has been directly held capable of negligence. As a matter of fact, this court in principle early held to the contrary. Meibus v. Dodge, 38 Wis. 300. In that case a man left his *585sleigh in the street with a dog in the sleigh, on watch. A child of seven came alone, and meddled with the whip in the sleigh,, and was bitten by the dog. The trial court held that, in view of her age, the fact that she yielded to childish instincts to trespass on defendant’s property was no defense to an action for damages. That instruction was upheld by this court. In England, in 1841, Lord Denman held that a child of seven, playing around an unattended cart and horse, could not be held guilty of negligence to defeat an action for damages against the owner on account of negligence. Lynch v. Nurdin, 1 Q. B. Rep. (1841) 29 (1 Ad. & E. n. s. 29), 41 Eng. Com. Law Rep. 442.
It has always been held under the common law that a child of seven or under cannot be held guilty of crime, and in a case in Iowa the court held that, assimilating the law of crime as applicable to children, a child of seven or under was incapable of negligence. McEldon v. Drew, 138 Iowa, 390, 116 N. W. 147; also see Chicago City R. Co. v. Wilcox, 138 Ill. 370, 27 N. E. 899; Love joy v. D. & R. G. R. Co. 59 Colo. 222, 146 Pac. 263; Gregg v. King Co. 80 Wash. 196, 141 Pac. 340.
This court has never determined the line of demarcation between a child capable of negligence and one incapable of negligence because of age. It has recognized that „a child of five was incapable (Hooker v. C., M. & St. P. R. Co. 76 Wis. 542, 44 N. W. 1085), and it has held that a child of eight years and nine months might be held negligent as a matter of law (Ryan v. La Crosse City R. Co. 108 Wis. 122, 83 N. W. 770).
In the many cases coming before this court on the subject of infant negligence, I have been unable to find a single case where a jury has ever before held a child under eight guilty of negligence.
I think we should hold a child under seven incapable of negligence. That does not mean that a person accidentally *586injuring a child is liable in damages. It is, only where the party is guilty of negligence in injuring the child that he can be held, no matter how young the child.
This would be a humane rule and in keeping'with common sense and common experience. A child of seven or under is guided only by instinct or impulse. It does not yield to reason. It keeps out of harm by reason of fear, and it may be depended upon to use such reason and judgment as it has to keep out of danger because of fear of bodily pain.
There is little evidence in the case; it is simple; it is not much in dispute. The defendant was driving his automobile easterly on Martin street, where it crosses Milwaukee street at right angles, at about 3 o’clock p. m. This crossing is near a public school and has signs to notify drivers to that effect. Defendant was familiar with the crossing and the signs. He saw children going from school as he approached the crossing. Three little children were at the northeast corner of Martin and Milwaukee streets, one of whom was the injured child, Eleanor Schmidt. She says she looked west on Martin street and saw the defendant in the middle of the block, and then she and the others started to run across Martin street on a diagonal to the east, her companions in the lead. The latter were ahead of defendant’s machine and escaped. Eleanor was caught, run down, and bodily injured. She did not again look to the west after she started to cross Martin street on a run.
Conceding for the purposes of the argument that a child of seven may be held responsible for negligence, still I feel quite certain that we should say under the facts of this case that the child was free from negligence. If this court may say, as it has, that a child of eight may be held guilty of negligence as a matter of law, then I think we should not hesitate in a case like this to say, as a matter of law, there was no negligence on the part of the child.
*587Children are compelled by law to attend school. Poor people are unable to send a guardian along to protect them in crossing the streets. The appalling number of accidents due to careless drivers of automobiles must terrorize parents who are obliged to send their little children on the streets unprotected. I think the courts are unduly lax in protecting infants of tender years and too prone to shield reckless drivers. These common-law rules should be made to fit present conditions of fast death-dealing automobiles instead of the old conditions of horse and ox teams.
This little girl of six summers saw the road open before her, with no auto nearer than a half block, and, knowing she was within the protected school area, hastened across the street, following her little schoolmates. It does not sound reasonable to me to say she was guilty of negligence. It disregards human experience. It places a burden on little children abhorrent to our human' instincts. I don’t think this child should be held guilty of negligence.
I respectfully dissent from the majority opinion.